In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-127 CR

____________________


EX PARTE DAVID EDWARDS




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 74476




MEMORANDUM OPINION 
	On January 17, 2006, the trial court refused to consider David Edwards's
application for writ of habeas corpus.  The trial court did not conduct an evidentiary
hearing or issue the writ of habeas corpus.  We questioned our jurisdiction over the appeal. 
Edwards did not file a response.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  In this case, the trial court did not address the merits of the appellant's petition. 
The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								        DAVID GAULTNEY
									         Justice  

Opinion Delivered May 24, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.